DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 2, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (USP 9,771,759).
	With respect to claim 1, Cooper disclose a rotary drill bit (see column 5 lines 40-44, wherein the bit is considered a rotary one as the drill string transmits the necessary mechanical rotation to the leading end) for use with a horizontal directional drill string, the rotary drill bit comprising: a coupler (28) provided at a proximal axial end of the rotary drill bit (12) and configured to attach the rotary drill bit to a drill head at a distal end of the drill string (see column 4 lines 27-31); a cutting portion (41) provided at a distal axial end of the rotary drill bit and provided with a plurality of vanes (on either side of troughs 44) with respective cutters (42) that operate to cut a hole in earth when the rotary drill bit is rotated about a central axis (see figure 4), wherein the plurality of vanes project radially outwardly from a surface of the cutting portion such that the surface forms respective troughs (44) circumferentially interspersed with the plurality of vanes, and wherein each of the respective troughs extends from the distal axial end of the rotary drill bit in a direction toward the proximal axial end of the rotary drill bit (see figures 3 and 4); and a plurality of engagement features (see column 12 lines 46-58 and figure 9, wherein 58 engages the bit body via threads) positioned axially within the cutting portion and within the respective troughs (see figure 9) to be radially inward of an outer cutting diameter (see figure 11) to facilitate attachment of a product pullback device (54, 58) between the plurality of vanes (wherein the device 54 is attached in 44 and thus between the vanes) without removing the rotary drill bit, or any portion thereof, from the drill head (see figure 11).
	With respect to claim 2, Cooper disclose wherein the plurality of engagement features are provided on the surface (wherein 58 is inserted into a hole in 16, and thus the feature is considered on the surface).
With respect to claim 13, Cooper disclose wherein each of the plurality of vanes includes a plurality of individual cutters (see figure 5, wherein multiple cutters 42 are shown on each vane on either side of 44).
	With respect to claim 15, Cooper disclose a pullback system comprising: a rotary drill bit (see column 5 lines 40-44, wherein the bit is considered a rotary one as the drill string transmits the necessary mechanical rotation to the leading end) for use with a horizontal directional drill string, the rotary drill bit comprising: a coupler (28) provided at a proximal axial end and configured to attach the rotary drill bit (12) to a drill head at a distal end of the drill string (see column 4 lines 27-31), a cutting portion (41) provided at a distal axial end and provided with a plurality of vanes (on either side of troughs 44) with respective cutters (42) that operate to cut a hole in earth when the rotary drill bit is rotated about a central axis (see figure 4), wherein the plurality of vanes project radially outwardly from a surface of the cutting portion such that the surface forms respective troughs (44) circumferentially interspersed with the plurality of vanes (see figures 3 and 4), and a plurality of engagement features (see column 12 lines 46-58 and figure 9, wherein 58 engages the bit body via threads) positioned axially within the cutting portion  (see figure 9) and radially inward of an outer cutting diameter to facilitate attachment of a product pullback device between the plurality of vanes without removing the rotary drill bit, or any portion thereof, from the drill head (see figures 9 and 11); and a pullback device (54, 58) removably attachable (via 58) to the rotary drill bit and including a plurality of arms (58) engageable with the respective plurality of engagement features (see column 12 lines 46-58 and figure 9, wherein 58 engages the bit body via threads), the plurality of arms positioned entirely within the respective troughs (see figure 9), and radially inside of the plurality of vanes, throughout the cutting portion when attached (see figures 9 and 11).
With respect to claim 16, Cooper disclose a method comprising: operating a horizontal directional drilling machine (wherein this is present as the drill string is thrust and rotated in the well) to thrust a drill string having a rotary drill bit (see column 5 lines 40-44, wherein the bit is considered a rotary one as the drill string transmits the necessary mechanical rotation to the leading end) into the earth to drill an underground hole from a start location to an end location, the rotary drill bit having a cutting portion (41) defined by a plurality of vanes (on either side of troughs 44) projecting radially outward from a surface to define an outer cutting diameter; at the end location, attaching a pullback device (54, 58) to a plurality of engagement features (see column 12 lines 46-58 and figure 9, wherein 58 engages the bit body via threads) of the rotary drill bit at respective positions axially within the cutting portion, the attached pullback device extending axially beyond a distal end of the rotary drill bit (see figure 11), without extending radially beyond the plurality of vanes (see figures 9 and 11); attaching a product (70, see column 13 lines 6-12) to an attachment portion (68) of the pullback device at the end location; pulling the drill string, including the rotary drill bit, the pullback device, and the product, back through the underground hole from the end location to the start location to install the product into the underground hole (see column 13 lines 56-64); and detaching the product from the pullback device at the start location (via 58, wherein the method for installing a product is disclosed and thus the pullback device is detached upon completion).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper.
	With respect to claim 3, Cooper disclose four troughs (see figure 4), but only two engagement features.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a third engagement feature, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 4, Cooper as modified teaches wherein the three engagement features are unevenly spaced about the central axis (see figure 4, wherein the engagement features would be in troughs, which are unevenly spaced about the central axis).

5.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of admitted prior art.
With respect to claim 14, Cooper disclose carbide teeth, but not PDC.  As it is admitted prior art to use PDC compact cutters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the carbide cutters with PDC cutters for the predictable result of cutting a hole. 

6.	Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Lin (USP 8,079,123).
	With respect to claims 9 and 17, Melsheimer does not disclose pockets or hooks, but disclose that any coupling portion of the port 44 may be female, male, or any other variation/combination (see column 12 lines 46-58).  Lin disclose a pullback device having hooks (33) to provide a device which locks into a mechanical accessory.  As both Melsheimer and Lin disclose engagement devices, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted one for the other for the predictable result of engaging the pullback device and bit.

Response to Arguments
7.	Applicant’s arguments and amendments, filed 10/18/22, with respect to the rejection(s) of claim(s) 1-4, 9, 13-17 under Dorin and Melsheimer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cooper as noted above.  As Cooper discloses the claimed limitations, the case is not in condition for allowance.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672